DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-2, 5, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,092,483 to McKelvy in view of US Patent No. 7,845,891 to Lee et al. (Lee) and US Patent No. 5,346,090 to Purohit et al. (Purohit).
Regarding claim 1, McKelvy discloses a closure (Fig 6) comprising a first body (24), second body (30), first and second bodies joined together along a connection interface (Fig 3) between the bodies to form the closure separating a first space on a first side of the closure (left) from second space on second side (right) of closure, connection interface extending from first side to second side and comprising a close-coupled portion (Fig 3) and a seal (34) between the sides.  McKelvy does not teach polymer film between the bodies.  Lee discloses putting a discrete solid sheet of polymer film (290, Fig 2) impermeable to water, sandwiched between and abuting two bodies (292, 148) along a close-coupled portion of an interface (col. 6, ll. 60-65).  One of ordinary skill in the art would have found it obvious to incorporate a polymer film in between the McKelvy bodies’ close-coupled interface as suggested by Lee in order to enhance the seal and preventing particular generation from o-ring twisting/pinching (Lee, col. 6, ll. 60-65).  The modified McKelvy further does not teach the bodies make from different metals with different electrode potentials.  However, Purohit discloses a closure (Fig 6) comprising a first body (52) comprising a metal with a first electrode potential (steel), second body (12) comprising a second metal with second electrode potential different than the first (nickel) in a close-coupled interface.  One of ordinary skill in the art would have found it obvious to change the materials of the McKelvy closure to the metals as suggested by Purohit in order to be able to withstand and hold contents in heated conditions for extended durations (Purohit, abstract).
Regarding claim 2, McKelvy further discloses seal portion comprising an elastomeric ring (34).

Regarding claim 7, McKelvy further discloses fastener (40) joining the bodies along the close coupled portion.
Regarding claim 8, McKelvy further discloses the fastener comprising plurality of threaded fasteners in holes through the bodies along the interface (Fig 3).
Regarding claim 9, McKelvy further discloses the bodies joined along planar surfaces in the closed couple portion (Fig 3, 4).
Regarding claim 10, the modified McKelvy further discloses the sheet of polymer (290, Lee) covering entirety of close-coupled portion of connection interface (Fig 2, Lee).
Regarding claim 11, McKelvy further discloses the bodies joined together to form an enclosure (28) around inner space on side of closure.
Regarding claim 12, McKelvy further discloses closure fully extends around perimeter of enclosure (Fig 1).

Claim 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKelvy in view of Lee,  Purohit and Applicant admitted prior art (AAPA).
Regarding claim 4, the modified McKelvy teaches the closure of claim 1 but does not teach the recited polymer.  However, official notice was taken and was not challenged in that In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960).
Regarding claim 6, the modified McKelvy teaches the closure of claim 1 and further discloses the bodies of different metal material but does not teach the recited combinations of material.  However, official notice is taken and was not challenged in that such metallic materials were known in the art and manufacturing the metals bodies of McKelvy out of the metals recited would have been obvious to one of ordinary skill in the art for facilitating holding of corrosive solvents since it has been held that selection of a known material to make a container of a type made of material prior to the invention was held to be obvious.  In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0236799 to Scott in view of McKelvy, Lee, and Purohit.
Regarding claim 13, Scott discloses a pump (Fig 1) comprising an impeller (28) disposed in a housing (12) comprising a closure (10) but does not teach the structure of the closure as recited in claim 1.  The modified McKelvy discloses such a closure as recited in claim 1 and one of ordinary skill in the art would have found it obvious to substitute the closure of Scott with that as taught by the modified McKelvy in order to better prevent corrosion.

Response to Arguments
6/2/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that none of the prior art teach a sheet of polymer impermeable to water and sandwiched and abutting first and second bodies.  However, Lee discloses a polymer gasket that would be impermeable to water since the chamber forms a vacuum and the gasket is sandwiched and abutting between bodies (292, 148).  One of ordinary skill in the art would have found it obvious to incorporate a polymer gasket to the McKelvy closure in order to enhance the seal and preventing particular generation from o-ring twisting/pinching (Lee, col. 6, ll. 60-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/               Examiner, Art Unit 3735